Order entered February 16, 1968, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of increasing the figure of $250 in the first decretal paragraph to $300, of deleting the second, third, fourth and fifth decretal paragraphs, and of remitting the counsel fee application to the trial court for consideration after the trial of the action; and, as so modified, the order is affirmed, without costs or disbursements. We regard the separate *956provisions for payment of schooling and medical expenses in unspecified amounts as inadvisable, and deem it preferable that an over-all sum be fixed for temporary alimony and child support from which expenses of such nature may be defrayed (cf. Schine v. Schine, 28 A D 2d 976; Macris v. Macris, 29 A D 2d 528). In our opinion the provision of $300 a week gives fair effect to the circumstances revealed in the pretrial record before us. Satisfactory consideration of the counsel fee application is hampered at the present time by the inadequacy of information concerning the legal services for which claim has been made in the Civil Court action by plaintiff’s attorney, including the extent, if any, to which such services might properly be payable out of the Supreme Court allowance for counsel fee, and concerning any agreement by defendant to pay for them. Our disposition accordingly denies allowance of a counsel fee and refers the matter to the trial court for such determination after conclusion of the trial as may then be warranted. Concur— Botein, P. J., Eager, Steuer, Capozzoli and McGivern, JJ.